DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 22 March 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claim1 have been fully considered and are persuasive.  The Objection to Claim 1 has been withdrawn. 
Applicant’s arguments with respect to Claims 2 - 9 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 2 - 9 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 – 3 and 6 - 9 have been fully considered and are persuasive.  The 103 Rejection of Claims 1 – 3 and 6 - 9 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate or render obvious the characteristic data includes: a first characteristic data corresponding to a first point at which the vibration damping member is disposed on opposite sides so as to surround the tube from both sides at a substantially same position along the axial direction, and a second characteristic data corresponding to a second point at which the vibration damping member is disposed on one side at a position along the axial direction, and wherein the contact force calculation step includes using the first characteristic data or the second characteristic data as the characteristic data, based on a positional relationship between the tube and the vibration damping member. The feature is critical to the applicant’s invention as it allows for characteristic data being generated by a load test using a sample corresponding to a subject to be measured, reliable characteristic data can be achieved, as discussed in the filed specification [0010].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856